DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ura et al. (WO 2013/102981 A1), equivalent to JP 2013-142727 A, provided in IDS, in view of Hosaka et al. (US 2017/0199434).
Ura et al. disclose (at least in Figs. 4 and 14):

    PNG
    media_image1.png
    518
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    558
    media_image2.png
    Greyscale

Claim 1: 	A method of manufacturing an optical element 10, the optical element including an optically-anisotropic layer 40 that is formed using a liquid crystal composition including a liquid crystal compound, an alignment film 30 that aligns the liquid crystal compound, and a support 20, the method comprising: 
an alignment film forming step of forming the alignment film 30 on one surface of the support 20
an optically-anisotropic layer forming step of forming the optically-anisotropic layer 40 on the alignment film 30
wherein the alignment film 30 includes a photo-alignable material (translation, page 2 of 57, last paragraph: the alignment is a photo-alignment resin)
the alignment film forming step includes an exposure step of exposing different in-plane positions of the alignment film to light components having different polarization directions (translation, page 5 of 57, 8th paragraph: The exposure units 
the support 20 scatters light in a wavelength range of at least a part of a light absorption band where a photochemical reaction of the alignment film occurs by irradiating the alignment film with the polarized light in the exposure step (translation, page 9 of 57, 1st and 2nd paragraphs: the support 20 includes an antiglare layer disposed on the surface thereof on the opposite side to the side on which the alignment layer 30 is provided, the antiglare layer is formed from resin or the like in which fine particles that scatter light are dispersed, and by scattering exposure light that becomes incident during exposure so as to prevent reflection on the support roll 130 from entering the photoalignment resin, the antiglare layer contributes to sharpening of the boundaries of the alignment pattern on the alignment layer 30)
	Ura et al. do not explicitly disclosure of a haze of the support with respect to light irradiated to the alignment film in the exposure step is 30% or higher.
	Hosaka et al. disclose a device with a higher haze was evaluated as excellent in the scattering property (par. [0277]); thus, the higher the haze, the better the scattering property.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ura et al.’s method with the teaching 
	Doing so would achieve the scattering property better.
Claim 2:
wherein in the exposure step, the alignment film is exposed to two or more polarized beams that are caused to interfere with each other (translation, page 5 of 57, 8th paragraph: The exposure units 134 and 136 output linearly polarized light having different polarization directions and expose the photo-alignment resin on the substrate 20 through the mask 138, thereby expressing a plurality of alignment regions having different alignment directions; Figs. 4 and 14)
Claim 18:
wherein the alignment film exposed in the exposure step aligns the liquid crystal compound such that the liquid crystal compound has an alignment pattern in which a direction of an optical axis derived from the liquid crystal compound corresponds to a polarization direction of the light to which the alignment film is exposed (Figs. 11(d)-(f))
Claim 20:
wherein a wavelength of at least a part of a light absorption band of the alignment film is 200 nm to 500 nm (translation, page 7 of 57, 7th paragraph)
Claim 21:	

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a peeling step of peeling the support after the optically-anisotropic layer forming step. The rationale would have been to use a known method or technique to achieve predictable results, such as reducing the thickness of the optical element. Therefore, it does not patently distinguish the invention.
Claim 22:
	Ura et al. disclose wherein the support includes a light scattering layer that scatters light in a wavelength range of at least a part of a light absorption band where a photochemical reaction of the alignment film occurs (translation, page 9 of 57, 1st and 2nd paragraphs: the support 20 includes an antiglare layer disposed on the surface thereof on the opposite side to the side on which the alignment layer 30 is provided, the antiglare layer is formed from resin or the like in which fine particles that scatter light are dispersed, and by scattering exposure light that becomes incident during exposure so as to prevent reflection on the support roll 130 from entering the photoalignment resin, the antiglare layer contributes to sharpening of the boundaries of the alignment pattern on the alignment layer 30).
	Ura et al. do not explicitly disclose the method comprises a peeling step of peeling the support and the light scattering layer together after the optically-anisotropic layer forming step.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a peeling step of peeling the support and the 
Claim 23:
	Ura et al. do not explicitly disclose wherein the support is formed by dispersing a scattering material in a resin. 
	Instead, Ura et al. disclose the antiglare layer 80 formed of a resin or the like in which fine particles that scatter light are dispersed to prevent reflection on the support roll 130 from entering the photoalignment resin, the antiglare layer contributes to sharpening of the boundaries of the alignment pattern on the alignment layer 30 (translation, page 9, 2nd paragraph).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support formed by dispersing a scattering material in a resin (instead of having an antiglare layer formed of a resin in which fine particles that scatter light are dispersed). The rationale would have been to use a known method or technique to achieve predictable results, such as to contribute to sharpening of the boundaries of the alignment pattern on the alignment layer. 
Claims 1-2, 4-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al. (US 2008/0278675), equivalent to JP 2008-532085 A, provided in IDS, in view of Ura et al. (WO 2013/102981 A1), equivalent to JP 2013-142727 A, provided in IDS, and further in view of in view of Hosaka et al. (US 2017/0199434).

Escuti et al. disclose (at least in Figs. 1a-1b and 3a):

    PNG
    media_image3.png
    306
    524
    media_image3.png
    Greyscale

Claim 1:	A method of manufacturing an optical element, the optical element including an optically-anisotropic layer 3 that is formed using a liquid crystal composition including a liquid crystal compound, an alignment film 2 that aligns the liquid crystal compound, and a support 1, the method comprising: 
an alignment film forming step of forming the alignment film 2 on one surface of the support 1
an optically-anisotropic layer forming step of forming the optically-anisotropic layer 3 on the alignment film 2
wherein the alignment film includes a photo-alignable material (Abstract)
the alignment film forming step includes an exposure step of exposing different in-plane positions of the alignment film to light components having different polarization directions (Figs. 1a-1b; par. [0169])

	Escuti et al., instead, disclose the glass substrate was placed on a UV-absorber to minimize back-surface reflections (par. [0168]).
	Ura et al. disclose the support 20 scatters light in a wavelength range of at least a part of a light absorption band where a photochemical reaction of the alignment film occurs by irradiating the alignment film with the polarized light in the exposure step (translation, page 9 of 57, 1st and 2nd paragraphs: the support 20 includes an antiglare layer disposed on the surface thereof on the opposite side to the side on which the alignment layer 30 is provided, the antiglare layer is formed from resin or the like in which fine particles that scatter light are dispersed, and by scattering exposure light that becomes incident during exposure so as to prevent reflection on the support roll 130 from entering the photoalignment resin, the antiglare layer contributes to sharpening of the boundaries of the alignment pattern on the alignment layer 30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Escuti et al.’s method with the teaching of Ura et al. to have a light scattering antiglare layer provided on the back surface of the glass substrate instead of the reflection-suppressing UV absorber (to have the support scatters light in a wavelength range of at least a part of a light absorption band 
	Doing so would prevent reflection light on the support roll from entering the photoalignment resin, and therefore, the boundaries of the alignment pattern are sharpened (Ura et al., translation, page 9 of 57, 1st and 2nd paragraphs).
	Escuti et al. further do not explicitly disclosure of a haze of the support with respect to light irradiated to the alignment film in the exposure step is 30% or higher.
	Hosaka et al. disclose a device with a higher haze was evaluated as excellent in the scattering property (par. [0277]); thus, the higher the haze, the better the scattering property.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Escuti et al.’s method, in view of Ura et al., with the teaching of Hosaka et al. to have a haze of the support with respect to light irradiated to the alignment film in the exposure step is 30% or higher.
	Doing so would achieve the scattering property better.
Claim 2:
wherein in the exposure step, the alignment film is exposed to two or more polarized beams that are caused to interfere with each other (Figs. 1a-1b; par. [0028])
Claim 6:
wherein the two or more polarized beams are laser light (par. [0058])
Claim 7:
wherein at least two beams among the two or more polarized beams have the same wavelength (par. [0169])
Claim 8:
wherein at least two beams among the two or more polarized beams have the same light intensity (par. [0062])
Claim 10:
wherein the two or more polarized beams include polarized light components perpendicular to each other (pars. [0060]-[0061])
Claim 11:
wherein the two or more polarized beams include left circularly polarized light and right circularly polarized light (Fig. 1a; par. [0028])
Claim 5:
wherein the light to which the alignment film is exposed is laser light (par. [0058])
Claim 19:
wherein the alignment film exposed in the exposure step aligns the liquid crystal compound such that the liquid crystal compound has an alignment pattern in 
Claims 12-13:
wherein in the exposure step, a polarization state of coherent light obtained by causing the two or more polarized beams to interfere with each other has a period pattern; and wherein the alignment film exhibits anisotropy through a photochemical reaction based on the period pattern of the polarization state of the coherent light obtained by causing the two or more polarized beams to interfere with each other (pars. [0060]-[0062])
Claim 14:
wherein the optically-anisotropic layer has a liquid crystal alignment pattern based on the anisotropic period pattern of the alignment film (pars. [0047]-[0048])
Claims 4 and 17:
	Escuti et al. disclose wherein a focused polarized beam is linearly polarized light (par. [0017]).
	Escuti et al. do not explicitly disclose wherein in the exposure step, the different in-plane positions of the alignment film are exposed by freely changing a polarization direction of a focused polarized beam.

Claim 9: 
wherein at least two beams among the two or more polarized beams are different polarized light components (Figs. 1a-1b; par. [0028])
Claims 3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al. (US 2008/0278675), equivalent to JP 2008-532085 A, provided in IDS, in view of Ura et al. (WO 2013/102981 A1), equivalent to JP 2013-142727 A, provided in IDS and Hosaka et al. (US 2017/0199434), and further in view of Escuti (US 2010/0231847), equivalent to JP 2010-525395, provided in IDS.
Claims 3 and 15:
	Escuti et al. ‘675, in view of Ura et al., do not explicitly disclose wherein in the exposure step, light is caused to be incident into a polarization diffractive optical element such that the light is converted into polarized light, and the alignment film is exposed to the polarized light; and wherein the polarization diffractive optical element has a phase difference of λe/2 with respect to a wavelength λe of the light to which the polarization diffractive optical element exposes the alignment film.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein in the exposure step, light is caused to be incident into a polarization diffractive optical element such that the light is converted into polarized light, and the alignment film is exposed to the polarized light; and wherein the polarization diffractive optical element has a phase difference of λe/2 with respect to a wavelength λe of the light to which the polarization diffractive optical element exposes the alignment film as taught by Escuti ‘847. The rationale would have been to use a known method or technique to achieve predictable results. Using a polarization diffractive optical element having a target alignment pattern as a mask and reproducing the alignment pattern on a photoalignment layer to polarize UV rays through the mask, and further providing the mask with a phase difference of the half wavelength would have been obvious, instead of exposing the photoalignment layer to two superimposed laser beams.
Claim 16:
	Escuti et al. ‘675, in view of Ura et al. and Escuti ‘847, do not explicitly disclose wherein the light incident into the polarization diffractive optical element is linearly polarized light.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871   

-- February 7, 2022